- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2010 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Publicly-Held Company CNPJ # 60.746.948/0001-12 Notice to Shareholders Bradesco submits a Binding Proposal for acquisition of part of the shares issued by Cielo and CBSS held by Santander Spain Banco Bradesco S.A. (Bradesco) informs that it submitted to Santander Group Spain (Santander) a Binding Proposal (Proposal) to acquire part of the shares held by Santander: · in Cielo S.A. (Cielo), corresponding to 2.09% of the companys capital stock, for the amount of R$ 425 million; and · in Companhia Brasileira de Soluções e Serviços - CBSS, corresponding to 10.67% of the companys capital stock, for the amount of R$ 139.2 million. Considering that the proposal was accepted by Santander on this date, the conclusion of the purchase and sale is subject to the successful negotiation of the definitive documents and to the compliance with the legal and regulatory formalities. Completed the transaction, Bradescos interest in Cielo will rise from 26.56% to 28.65% and in CBSS from 34.33% to 45.00%, reinforcing its participation in the capital of companies operating in the card market. Further information will be disclosed to the market in due course, as negotiations evolve. Cidade de Deus, Osasco, SP, April 23 rd , 2010 Cordially, Banco Bradesco S.A. Domingos Figueiredo de Abreu Executive Vice President and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 23, 2010 BANCO BRADESCO S.A. By: /
